—In a matrimonial action, the defendant appeals from a judgment of the Supreme Court, Nassau County (Winick, J.), dated April 19, 1994, which, inter alia, awarded child support of $50 per week per child retroactive to February 17, 1987. The appeal brings up for review an order of the same court, dated April 12, 1994, which granted the motion for leave to enter a judgment nunc pro tunc.
Ordered that the judgment is affirmed, with costs.
The Supreme Court did not improvidently exercise its discretion in granting the plaintiff’s motion to enter a judgment nunc pro tunc. The plaintiff demonstrated good cause to explain why a judgment was not settled or submitted within 60 days after the court’s memorandum decision in that her attorney had been suspended and then disbarred (see, 22 NYCRR 202.48 [a], [b]). Bracken, J. P., O’Brien, Ritter, Friedmann and Gold-stein, JJ., concur.